Citation Nr: 1726014	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a left fibula fracture.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In an August 2009 rating decision, the RO denied, in pertinent part, entitlement to TDIU.  A Statement of the Case (SOC) concerning this issue was generated in April 2014.  The Veteran submitted a VA Form 9 Substantive Appeal concerning the issue of TDIU in September 2014.  As this appeal was made more than one year following notification of the August 2009 rating decision and more than 60 days after the issuance of the SOC, it was not timely.  However, in his September 2014 Substantive Appeal, the Veteran indicated that his left fibula fracture played a role in rendering him unemployable.  However, when a claimant or the record raises the question of unemployability due to a disability for which an increased rating claim is pending, as is the case here, then the issue of entitlement to TDIU becomes part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to TDIU is properly before the Board. 

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2015, the Board remanded the Veteran's claim to afford him a hearing before the Board.  In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Accordingly, the Board finds its August 2015 remand directive was substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDINGS OF FACT

1.  The Veteran's residuals of a left fibula fracture have been characterized by complaints of pain.  

2.  Malunion of the tibia and fibula with a knee disability has not been shown; the Veteran has already been compensated for his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a fracture to the left fibula have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.44, 4.71a, DC 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated May 2006, July 2007, September 2008, and October 2008.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's available service treatment records, VA outpatient treatment records, Social Security Administration disability records, and identified private records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations wherein VA examiners performed physical examinations and took into account his statements and treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  In spite of this, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In cases where the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate, an extra-schedular rating may be provided.  See 38 C.F.R. § 3.321 (2016).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran's residuals of a left fibula fracture are currently rated as noncompensable under Diagnostic Code 5262.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, moderate knee or ankle disability will be assigned a 20 percent disability rating, marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring
joints.  See 38 C.F.R. § 4.44.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.




Factual Background and Analysis

In February 2006, the Veteran filed a claim for a compensable rating for residuals of a left fibula fracture and reported he suffered excruciating pain, tingling, and numbing sensations.  He stated he had to elevate his leg to help with stiffness and swelling, that he used a cane and walker to get around, and that over-the-counter medication provided no relief.  At the same time, he filed an increased rating for his left ankle disability and indicated he was unable to walk for any length of time and relied heavily on his cane and walker to get around.  In a November 2006 rating decision, the RO, in pertinent part, increased the Veteran's left ankle disability to 30 percent disabling and continued the noncompensable rating for residuals of his left fibula fracture.  Notably, a claim for an increased rating for the Veteran's left ankle is not currently before the Board.

In his December 2006 Notice of Disagreement, the Veteran indicated his left leg pain was so intense at times that he had to miss work.  In his July 2007 VA Form 9 Substantive Appeal, the Veteran stated he experienced left leg pain that was "extremely intense" at times.  He reported the pain limited him in the actions/activities he was able to do and that at times he was unable to go to work due to leg pain.

At his January 2016 hearing before the Board, the Veteran testified that he broke his left ankle and left fibula during service, was hospitalized, underwent surgery, and that he had a screw in his ankle.  He stated he receives treatment for residuals of his left fibula fracture with VA and that he is given painkillers.  He reported that because painkillers can be addictive and cause constipation, he limits himself with how much medication he takes, and just deals with the pain, especially in cold weather.  He indicated that when he broke his left ankle in service, a little piece of bone came off and that when it hurts it seems to go up from his ankle to his leg.  He stated he has to use a walker, which was issued to him in 2003.  He also reported that the pain wakes him up at night.  He described the pain as a sharp, stabbing sensation, which occurs approximately once every two days, and sometimes lasts for a couple of days.  

The Veteran is currently rated at 0 percent for residuals of a left fibula fracture under Diagnostic Code 5262, which contemplates impairment of the tibia and fibula.  As outlined above, in order to warrant a compensable rating for this disability, the evidence must show malunion of the tibia and fibula with a knee or ankle disability or nonunion of the tibia or fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Veteran's impairment of his service-connected left ankle is already contemplated by the assigned 30 percent rating for that disability and to provide him with a disability rating under Diagnostic Code 5262 for residuals of his left fibula fracture predicated on evidence of a left ankle disability would amount to pyramiding, which is prohibited by VA regulation.  See 38 C.F.R. § 4.14.  A June 2006 VA orthopedic note documents arthritic changes in the distal tibial fibular joint, which has been considered in assigning the current rating for the Veteran's left ankle disability.  There is no evidence that the Veteran has a left knee disability caused by residuals of his fibula fracture; therefore a rating under Diagnostic Code 5262 for malunion of the tibia or fibula with a knee disability is not appropriate.  Moreover, the evidence does not demonstrate that the Veteran has nonunion of the tibia or fibula requiring a brace; as such, a 40 percent disability rating is not warranted.  

The Veteran has also complained of neurological symptoms such as pain and tingling sensations that he has asserted are due to residuals of his left leg fracture.  Service connection is already in effect for bilateral lower extremity peripheral neuropathy.  Even assuming the Veteran does experience neurological symptoms due to his service-connected residuals of a left leg fracture, these symptoms are already contemplated by the currently assigned rating for left lower extremity peripheral neuropathy.  See 38 C.F.R. § 4.14.

The Board has considered whether rating residuals of the Veteran's left fibula fracture under another diagnostic code would be more advantageous to him and provide him with a compensable rating.  However, the evidence does not demonstrate that any other diagnostic code is appropriate as the evidence does not reflect he has any disabilities which would warrant rating under a different diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.

The Board acknowledges the Veteran's statements and finds that he is competent to report symptoms because this requires only personal knowledge as it comes to
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify a specific level of disability and relate it to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and provided relevant information in the examination reports which directly address the criteria under which his disability is evaluated.  See 38 C.F.R. § 3.159(a).

The Board has also considered whether the Veteran's residuals of a left fibula fracture warrant extra-schedular consideration and finds that the Veteran's symptoms associated with residuals of his left fibula fracture are congruent with the assigned noncompensable rating as well as the assigned rating for his service-connected left ankle disability.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and referral for extra-schedular consideration is not warranted.  

Finally, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a compensable rating for residuals of a left fibula fracture, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

A compensable disability rating for residuals of a left fibula fracture is denied.


REMAND

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (2016).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2016).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran is claiming that his service-connected disabilities have rendered him unemployable.  He reported that he worked from June 1993 to December 31, 2007, as a housekeeping aid and that he had to retire early because he was no longer able to perform his job duties.  

The Veteran's service connected disabilities include: bilateral hearing loss (rated as 10 percent disabling beginning October 21, 2002, as 30 percent disabling beginning January 25, 2007, as 40 percent disabling beginning June 19, 2010, and as 50 percent disabling beginning November 16, 2016), residuals of a left ankle fracture (rated as 20 percent disabling beginning October 21, 2002, and as 30 percent disabling beginning February 24, 2006), diabetes mellitus, type II with erectile dysfunction (rated as 20 percent disabling beginning October 21, 2001), tinnitus (rated as 10 percent beginning October 21, 2002), a left ankle scar (rated as 10 percent beginning February 24, 2006), right lower extremity peripheral neuropathy (rated as 10 percent disabling beginning August 15, 2008), left lower extremity peripheral neuropathy (rated as 10 percent disabling beginning August 15, 2008), right upper extremity peripheral neuropathy (rated as 10 percent disabling beginning August 15, 2008), left upper extremity peripheral neuropathy (rated as 10 percent disabling beginning August 15, 2008), bilateral cataracts and diabetic retinopathy (rated as 10 percent disabling beginning September 13, 2013), and residuals of a left fibula fracture (rated as noncompensable beginning August 23, 1996).

The Veteran's bilateral upper and lower peripheral neuropathy and his bilateral cataracts and retinopathy are due to his diabetes mellitus, type II with erectile dysfunction.  Therefore, the Board will view them as one disability for the purposes of determining whether he meets the required percentage standards for TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a)(2).  However, even viewing these disabilities as one disability for this purpose, the Veteran does not meet the schedular percentage requirements for the entire appeal period.  See 38 C.F.R. § 4.25 (2016).

Based on the evidence of record suggesting the Veteran may have been unable to obtain and maintain substantially gainful employment beginning January 1, 2008, due to his service-connected disabilities, and given that the Board is precluded from awarding extra-schedular TDIU in the first instance, the Board finds a remand is required to refer the Veteran's claim to VA's Director of Compensation Services for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to the Director of Compensation Services for consideration of entitlement to TDIU on an extra-schedular basis as outlined in 38 C.F.R. § 4.16(b).  Consideration must be given to the Veteran's education and work history.

2.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


